Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
 
	Claims 1-9 are cancelled.
Claims 10-17 are pending, 

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

8,838,119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 9/2/2020, 12/11/2020, 1/15/2021, 3/19/2021, 3/23/2021 are being considered by the examiner.

Response to Amendment/Arguments
7.    	a)	The reissue oath/declaration filed 8/11/2020 is entered and the 251 rejection to claims 10-17 have been withdrawn.
	b)	The 112, 1st rejection, 112, 2nd rejection and the 251 rejection of new matter of claims 10, 12, 16, 18, 22, 24, 28 and 30 have been withdrawn based on the claim amendment filed 9/2/2020.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 10-15 and 22-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites a base station and claim 22 recites a user equipment (UE), however these claims comprises components, for example: cellular network, first and second hyper cell, supernode, that are not in the base station or UE. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. RE48168. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed at a method of base station performing measurement in the hypercell cellular network.
10.	Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-33 of U.S. Patent No. RE48530. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
Claims 10-11 of ‘242 Application are similar to claims 28-33 of the ‘530 Patent. 
Claims 12-13 of ‘242 Application are similar to claims 16-21 of the ‘530 Patent. 
Claims 14-15 of ‘242 Application are similar to claims 22-27 of the ‘530 Patent. 
Claims 16-17 of ‘242 Application are similar to claims 10-15 of the ‘530 Patent. 
11. 	Claims 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-45 of copending Application No. 15/996,228. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of enabling dynamic hyper-cell configuration where UE and base stations are communicated with each other, data and control information are transmitted, wherein the information is decoded using the DMRS signal.
Claims 10-11 of ‘242 Application are similar to claims 19-27 of the ‘228 Application.
Claims 12-13 of ‘242 Application are similar to claims 28-36 of the ‘228 Application.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record, alone or in combination, do not disclose “wherein the cellular network further comprises a second hyper cell, a second set of base stations in the second hyper cell share a second hyper cell ID, a second base station is selected from the second set of base stations in the second hyper cell based on data regarding network conditions of the cellular network, and the second base station is removed from the second hyper cell and added to the hyper cell to change a serving coverage of the hyper cell and a second serving coverage of the second hyper cell.” (claims 10, 12, 14, 16).
Claims 10-17 would be allowable if overcoming the 112, 2nd and double patenting rejection raised above. 
	 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992
Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992